DETAILED ACTION
1.	This communication is in response to the Application filed on 4/28/2020. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2. 	Claims 4-7, 11-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, et al. (US 20090138262; hereinafter AGARWAL) in view of Malon, et al. (US 20140236578; hereinafter MALON), and further in view of Brash (US 5960384; hereinafter BRASH).
As per claim 1, AGARWAL (Title: Systems and methods to index and search voice sites) discloses “A system for [ generation of verified data records ], the system comprising: at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device (AGARWAL, [0006], a memory bearing computer program code that, when loaded into a computer, causes the computer to crawl and index voice sites and store results in an index; receive a search request from a user via a telephone ..), wherein executing the computer-readable program code is configured to cause the at least one processing device to:
receive, from one or more data channels and data sources, submission data; normalize the submission data to a textual format data (AGARWAL, [0006], receive a search request from 
parse the textual format data to [ generate a parse syntax tree; analyze the parse syntax tree via use of a machine learning engine ] (AGARWAL, [0006], parse the query);
[ identify, via the machine learning engine, one or more factual statements and modifiers within the parse syntax tree; compare the one or more factual statements and modifiers with additional data to determine a verification confidence record; and store the verification confidence record ].” 
AGARWAL does not expressly disclose “generate a parse syntax tree; analyze the parse syntax tree via use of a machine learning engine ..” However, the feature is taught by MALON (Title: Question-Answering by Recursive Parse Tree Descent).
In the same field of endeavor, MALON teaches: [0007] “A recursive neural network (RNN) .. that can extract answers to arbitrary natural language questions from supporting sentences, by training on a crowd sourced data set. The RNN defines feature representations at every node of the parse trees of questions and supporting sentences, when applied recursively, starting with token vectors from a neural probabilistic language model” and [Claim 4] “using learned representations of words and syntax in a parse tree structure to answer free form questions about natural language text.” Also see BRASH below for Syntactic Parsing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of MALON in the system (as taught by AGARWAL) for using a neural network (a machine learning engine) to realize a syntax parsing tree for natural language analysis.
 “generation of verified data records .. identify .. one or more factual statements and modifiers within the parse syntax tree; compare the one or more factual statements and modifiers with additional data to determine a verification confidence record; and store the verification confidence record ..” However, the feature is taught by BRASH (Title: Method and device for parsing natural language sentences and other sequential symbolic expressions).
In the same field of endeavor, BRASH teaches: [col. 1, line 30-col. 2, line 22] “Automated sentence parsing devices .. have operated by matching parts of the input sentence with a very large number of stored rules .. The most common approach is Syntactic Parsing … the stored rules can be either template-patterns, which must be matched exactly, or general rules, which are applied to parts of the sentence in succession to build a tree-like parsed structure of increasingly finer detail, from a sentence to its phrases to words .. By storing the result of each successful pattern-matching or rule application <read on ‘verified data records’>, the parse accumulates aspects of the sentence's organization … More complex pattern-matching strategies build hierarchical structures using syntactic categories (e.g. "noun phrase"). These "head and modifier" structures .. composed of a subject-verb pattern to which modifiers are attached, and .. even the subject is represented as a modifier of the verb .. A practical pattern-matching device .. that tags a sentence's words with symbols denoting the word's possible syntactic features, and then matches the pattern of tags to stored template-patterns of tags ..” and [col. 7, lines 46-48] “the parser then searches. These are found by comparing unused sentence elements to syntactic patterns that have been prestored <read on ‘verified data records’>.” 
factual statements and modifier” in the pre-stored syntax parser tree for verification.
As per claim 2 (dependent on claim 1), AGARWAL in view of MALON and BRASH further discloses “wherein the submission data is received from a user device via a user application stored on the user device in the form of a web link, and the system is further configured to visit a web page associated with the web link and scrape textual data from the web page for further analysis (AGARWAL, [0006], causes the computer to crawl and index voice sites <read on web link> and store results in an index .. receive a search request from a user <read on ‘via a user application stored on the user device’ which can be broadly interpreted> .. perform a search on the index and ranking the search results <read on a ready mechanism to ‘visit a web page associated with the web link and scrape textual data from the web page’>; [0006], perform speech recognition on the search request and convert the request from voice to text <read on either obtaining text data directly or obtaining speech data and then convert into text data>).” 
As per claim 3 (dependent on claim 1), AGARWAL in view of MALON and BRASH further discloses “wherein the submission data is in an auditory format, and normalizing the submission data further comprises using a speech-to-text algorithm to convert the submission data to textual format data (AGARWAL, [0006], receive a search request from a user via a telephone; perform speech recognition <read on normalizing> on the search request and convert the request from voice to text).”  
Claims 8-10 (similar in scope to claims 1-3) are rejected under the same rationale as applied above for claims 1-3. 
Claims 15-17 (similar in scope to claims 1-3) are rejected under the same rationale as applied above for claims 1-3. 
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	2/12/2022
Primary Examiner, Art Unit 2659